Citation Nr: 1822999	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  16-53 844 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Lincoln, Nebraska


THE ISSUE

Entitlement to payment of or reimbursement for unauthorized emergency medical treatment provided by the Bryan Medical Center from March 31, 2015 to April 3, 2015.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel
INTRODUCTION

The Veteran had active duty service from August 1954 to February 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2015 decision by the Department of Veterans Affairs (VA) Medical Center in Lincoln, Nebraska that denied the Veteran's request for payment of or reimbursement for unauthorized emergency medical treatment provided by the Bryan Medical Center from March 31, 2015 to April 3, 2015.

The Veteran testified before the undersigned Veterans Law Judge at a video conference hearing in November 2017.  A transcript of the hearing has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.   The Veteran presented to the Bryan Medical Center on March 31, 2015 due to symptoms that were not due to or the result of a service-connected disability.

2.   The evidence is at least in equipoise in showing that the Veteran's treatment at Bryan Medical Center was the result of a qualifying medical emergency for which VA medical treatment facilities were not reasonably available.


CONCLUSION OF LAW

The requirements for payment of or reimbursement for medical expenses arising from treatment provided to the Veteran at Bryan Medical Center from March 31, 2015 to April 3, 2015, have been met.  38 U.S.C. §§ 1725, 5107 (2012); 38 C.F.R. §§ 3.102, 17.1002 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

When VA facilities or other government facilities are not capable of furnishing economical hospital care or medical services because of geographic inaccessibility or are not capable of furnishing the care or services required, VA may contract with non-VA facilities for care, or provide authorization for such care on an individual basis when demand is only for infrequent use.  38 U.S.C. § 1703(a) (2012); 38 C.F.R. § 17.52(a) (2017).  There is no evidence or argument that the Veteran received the treatment at issue from a facility with whom VA had contracted to provide such care, or that he had received prior individual authorization for such care.  Thus, the question of whether there was pre-authorization is not at issue. 

When a veteran receives emergency treatment at a non-VA facility without prior authorization, as in the case here, reimbursement may be authorized under either 38 U.S.C. § 1728 or 38 U.S.C. § 1725 (2012).  Section 1728 of the statute is applicable and more favorable to the claim, as there are less requirements for establishing eligibility for reimbursement under this section than under § 1725, which concerns treatment for nonservice-connected disabilities or for veterans who do not have a service-connected disability rated as permanent and total.  Section 1725 does not afford a basis for eligibility independent from § 1728, but is simply more restrictive in its eligibility requirements.  Accordingly, the Board will only discuss the criteria under § 1728 and its implementing regulation, § 17.120.

As relevant to this claim, in order to receive payment or reimbursement under           § 1728 for the expenses of emergency treatment, not previously authorized, in a private or public (or Federal) hospital not operated by VA, the following three conditions must be satisfied: 

1.  The treatment was for an adjudicated service-connected disability, or for any disability when the veteran has a total disability permanent in nature resulting from a service-connected disability; and

2. The treatment was for a medical emergency of such nature that      a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health; and 

3. VA or other Federal facilities that VA has an agreement with to furnish health care services for veterans were not feasibly available and an attempt to use them beforehand or obtain prior authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  38 U.S.C. § 1728(a); 38 C.F.R. § 17.120.

Here, the Veteran has been in receipt of a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities since February 11, 2014.  Accordingly, the first criterion under section 1728 is satisfied.

With regard to the second criterion, "emergency treatment" requires a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health. 38 C.F.R. § 17.120(b); see also 38 U.S.C.A. § 1728(c) (providing that the term "emergency treatment" in this section has the same meaning as given to this term in section 1725(f)(1) of the statute). This standard is met by an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction     of any bodily organ or part.  38 C.F.R. § 17.120(b). 

The United States Court of Appeals for Veterans Claims (Court) held that under    the "prudent layperson" standard, the evidence does not need to show that the treatment the veteran received from the private facility was for an emergent condition.  Swinney v. Shinseki, 23 Vet. App. 257, 264-65 (2009).  Rather, this standard only requires that under the circumstances at the time, a prudent layperson would reasonably expect that the condition was such that delay in seeking treatment would be hazardous to health or life.  Id.  In making this determination, the Board must weigh the totality of the circumstances and consider the claimant's state of mind at the time he sought private treatment, evaluating his actions in light of    what a prudent layperson would do under the same circumstances.  Id. The Court made clear that when weighing the evidence, the Board may consider whether the treatment provided was for an actual medical emergency.  Id.  However, a finding that the condition did not constitute a medical emergency is not a dispositive factor.  Id.

Although the Court in Swinney was interpreting § 17.1002(b) of the regulations rather than § 17.120(b), the definition in this subsection is identical to the language in § 17.120(b), and § 1728(c) of the statute specifically states that the term "emergency treatment" has the same meaning as that given to it in § 1725(f)(1).  Thus, as section 17.1002(b) of the regulations implements section 1725(f)(1) of    the statute, which defines "emergency treatment" both for the purposes of this section and section 1728, and as the language of this provision is identical to the corresponding provision in section 17.120(b), it is reasonable to assume that the Court's interpretation of the "prudent layperson" standard in Swinney applies to section 17.120(b).

In the instant case, VA treatment records from March 24, 2015 show that the Veteran represented with continued abdominal discomfort and gas cramps.  He requested a colonoscopy.  Later VA treatment records from March 26, 2015 show that the Veteran's friend called to report that the Veteran had been experiencing diarrhea for approximately three months.  He also had abdominal pain and cramps; with the pain rated as seven on a scale of 1-10.  His abdomen was distended, which was something new and he had blood in his stool.  Then, on March 31, 2015, the Veteran presented to the emergency room of the Bryan Medical Center with complaints of severe bloating, gassiness, diarrhea, with decreased appetite and 
a 10 pound weight gain, and increased edema.  Upon arrival, it was noted that      the Veteran's D-dimer was elevated; a CTA showed hiatal hernia; and CT of        the abdomen showed evidence of new onset of ascites.  The impression was alcoholic cirrhosis with portal hypertension and ascites.  Of note, in May 2015, reimbursement was approved for the emergency room charges of the Veteran's treatment at Bryan Medical Center.  This suggests that VA has accepted that the Veteran's condition was emergent upon arrival.  As such, when resolving doubt in favor of the Veteran, the Board finds that the second criterion has been met.

While VA has accepted that the Veteran's condition was emergent upon arrival, the issue in this case turns on whether or not VA facilities were feasibly available (the third criterion) after the Veteran was found to have been in stable condition and transferred from the emergency room at Bryan Medical Center. 

In this regard, the Board notes the contentions put forth by the Veteran. He contends that he was in emergency care and then transferred in stable condition but was advised by the physicians at Bryan Medical Center to remain at the hospital for additional testing as there were still concerns given his age and his newly diagnosed condition.  The physicians advised him that it was not reasonably prudent to do otherwise.  This made the Veteran feel as though his condition was still emergent.

At his Board hearing, the Veteran described that in March 2015, he fell and fractured three of his ribs.  He reported driving all the way to the Tallahassee VAMC from Arkansas.  Although the VA treatment records state that this fall occurred in May 2015, a review of the treatment records show, for example, in April 2015, a history of closed fracture of ribs was noted.  As such, the Board resolves doubt in favor of the Veteran in accepting that his fall occurred prior to   his private treatment at Bryan Medical Center.  After the Veteran was discharged from VAMC Tallahassee, he reported soon after going to his primary care doctor where it was discovered that he was distended -he was retaining fluids related to  his broken ribs and the fluid was full of bacteria.

Essentially, the Veteran contends that this prior history of distention and infection coupled with the fact that he was again experiencing distention as well as other serious symptoms including pain made him feel as though his condition needed additional urgent treatment such that he would not have been able to ride or drive approximately fifty miles away to the Omaha, Nebraska VAMC which is the closest VAMC with an emergency room.  His concerns were further compounded when   the private physicians at Bryan Medical Center advised him to stay for additional testing.

After the Veteran was discharged from the emergency room it is clear that he received additional testing.  The Board does not find any reason to question the credibility of the Veteran's assertions that he was advised to stay at the hospital for additional testing and that it would not be prudent to do otherwise.  Indeed, the Board finds it telling that Bryan Medical Center treated the Veteran for four days before he was ultimately released; suggesting that additional testing was necessary and that his condition, although medically stable, remained somewhat urgent.  Given that the Veteran had previously been discharged by VA only to later develop a major infection and that at the time of treatment the Veteran was experiencing the same symptoms, the Board finds that seeking treatment from a VA facility was not feasible in such a circumstance.  While the VAMC in Omaha was within reasonable traveling distance, the immediate and "Urgent" nature of the Veteran's symptoms, coupled with his credible reports concerning him following the directions of the physicians at Bryan Medical Center, rendered the Omaha VAMC an unwise and impractical choice for the Veteran under the circumstances.  As reported by the Veteran at his Board hearing, although there is a close outpatient clinic in Lincoln, Nebraska, the clinic does not have an ER.  Given the Veteran's symptomatology and state of mind, and the fact that, as discussed, the Omaha VAMC was not a feasible option for the Veteran, the Board finds that a VA facility could not have been considered a reasonable option for his medical needs from March 31, 2015 to    April 3, 2015.  See 38 U.S.C. § 1728 (a); 38 C.F.R. § 17.120. 

As such, the criteria for payment or reimbursement of medical expenses incurred in connection with treatment provided at Bryan Medical Center from March 31, 2015 to April 3, 2015 have been met.  See id; see also 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



ORDER

Entitlement to payment of or reimbursement for unauthorized emergency medical treatment provided by Bryan Medical Center from March 31, 2015 to April 3, 2015, is granted subject to the rules applicable to payment of monetary benefits.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


